Name: Commission Implementing Decision (EU) 2019/14 of 3 January 2019 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2018) 8847) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: economic geography;  European Union law;  agricultural policy;  tariff policy;  trade
 Date Published: 2019-01-07

 7.1.2019 EN Official Journal of the European Union L 3/3 COMMISSION IMPLEMENTING DECISION (EU) 2019/14 of 3 January 2019 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2018) 8847) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Germany informed the Commission that the existing border inspection post at Hamburg airport is to be replaced by a newly constructed border inspection post with a different location. Following the information from Germany and the satisfactory inspection carried out by the Commission, the new border inspection post at Hamburg airport (Hamburg Flughafen) should be approved for packed products of human consumption, for packed frozen products for non-human consumption and for packed products for non-human consumption with no temperature requirements. Therefore, the list of entries for that Member State set out in Annex I to Decision 2009/821/EC should be amended accordingly. (3) Following information received from Greece, an additional approval category for packed frozen and chilled products for non-human consumption should be added at the road border inspection post at Neos Kafkassos. Therefore, the list of entries for that Member State set out in Annex I to Decision 2009/821/EC should be amended accordingly. (4) Following information received from Spain, the approval for the category of packed products for non-human consumption with no temperature requirements should be granted for the inspection centre DÃ ¡rsena and the approval for the category of products for non-human consumption should be deleted from the approval of the inspection centre Dique at the border inspection post at Santa Cruz de Tenerife port. Therefore, the list of entries for that Member State set out in Annex I to Decision 2009/821/EC should be amended accordingly. (5) Following the proposal from Portugal, the approval of the inspection centre Liscont at the border inspection post at Lisbon port should be restricted to packed products for human consumption only. Therefore, the list of entries for that Member State set out in Annex I to Decision 2009/821/EC should be amended accordingly. (6) Following information received from Sweden, the entry concerning the inspection centre IC2 approved for the category equidae for the border inspection post at GÃ ¶teborg-Landvetter airport should be deleted from the list of entries for that Member State set out in Annex I to Decision 2009/821/EC. (7) Further to the proposal of the United Kingdom, a new inspection centre should be listed at the border inspection post at Heathrow airport for the inspection of packed products for human consumption. Therefore, the list of entries for that Member State set out in Annex I to Decision 2009/821/EC should be amended accordingly. (8) Annex II to Decision 2009/821/EC lays down the list of central, regional and local units in the integrated computerised veterinary system (Traces). (9) Germany informed the Commission that certain changes should be made to the list of local units in Traces for that Member State. It is therefore appropriate to amend Annex II to Decision 2009/821/EC accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 January 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Germany, the entry for the airport at Hamburg Flughafen is replaced by the following: Hamburg Flughafen DE HAM 4 A HC(2), NHC-T(FR)(2), NHC-NT(2) O (b) in the part concerning Greece, the entry for the road border inspection post at Neos Kafkassos is replaced by the following: Neos Kafkassos GR NKF 3 R HC, NHC-T(2), NHC-NT (c) in the part concerning Spain, the entry for the port at Santa Cruz de Tenerife is replaced by the following: Santa Cruz de Tenerife ES SCT 1 P DÃ ¡rsena HC, NHC-NT(2) Dique U, E, O (d) in the part concerning Portugal, the entry for the port at Lisbon is replaced by the following: Lisboa PT LIS 1 P Liscont HC(2) Xabregas HC, NHC-T(FR), NHC-NT (e) in the part concerning Sweden, the entry for the airport at GÃ ¶teborg-Landvetter is replaced by the following: GÃ ¶teborg-Landvetter SE GOT 4 A HC(2), NHC(2) O (f) in the part concerning the United Kingdom, the entry for the airport at Heathrow is replaced by the following: Heathrow GB LHR 4 A Eurobip HC(1)(2), NHC(2) Animal Reception Centre U, E, O APH Ltd. HC(1)(2) (2) Annex II is amended as follows: In the part concerning Germany, under the section DE00010 SAARLAND, the entry for the unit DE29510 REGIONALSTELLE OST is replaced by the following DE29510 LANDESAMT FÃ R VERBRAUCHERSCHUTZ.